WASHBURN, J.
Epitomized Opinion
First Publication of this Opinion
Alma Swartz brought an action for divorce and alimony against William Swartz. The Common Pleas Court granted the divorce and also rendered judgment in favor of Alma Swartz for alimony. The proceedings in error were then filed by the defendant. During the pendency of these proceedings Alma Swartz filed a motion for temporary alimony in the Court of Appeals. The question presented to the Court was whether it had authority to make such an order for temporary alimony in an error proceeding. The coure held:
1. The Court of Appeals had no authority to grant temporary alimony, as the decree of divorce was not vacted by the appeal and consequently the applicant was no longer the wife of William Swartz.